Citation Nr: 0805004	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-08 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision by the RO that, in 
pertinent part, denied service connection for hearing loss.


FINDING OF FACT

The veteran does not have a cognizable hearing disability of 
either ear.


CONCLUSION OF LAW

The veteran does not have a hearing disability that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks to establish service connection for hearing 
loss.  He maintains, in essence, that he was exposed to very 
loud, continuous noise during service and that he has a 
current disability attributable thereto.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).
 
The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of a VCAA notice letter sent to 
the veteran in August 2005-prior to the adjudication of his 
claim-the RO informed the veteran of the information and 
evidence required to substantiate the claim.  He was notified 
of his and VA's respective duties for obtaining the 
information and evidence, and he was asked to submit any 
pertinent evidence in his possession.

The Board acknowledges that the aforementioned letter did not 
contain any notice with respect to how a rating and/or 
effective date would be assigned if service connection was 
established.  Although notice of those matters was later 
mailed to the veteran in March and May 2006, that notice was 
untimely, inasmuch as it was sent to the veteran after the 
initial adjudication of his claim, without subsequent re-
adjudication.  See, e.g., Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The Board notes, however, that no 
questions with respect to rating and/or effective date are 
currently before the Board on appeal.  Indeed, as set forth 
below, the Board has determined that the present claim for 
service connection must be denied.  Consequently, no rating 
or effective date will be assigned as a matter of law.  Under 
the circumstances, the Board finds that the purpose of the 
notice requirement has been satisfied as it pertains to the 
matter that is currently being decided.  No further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have records of relevant post-service 
treatment, and he has not identified and/or provided releases 
for any other evidence that needs to be procured.  The Board 
acknowledges that the veteran has not been afforded a VA 
examination in connection with his claim.  However, the 
record contains a private examination report that contains 
all of the necessary information.  No further development 
action is required.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  In order for 
service connection to be granted, there must be competent 
evidence in the record which demonstrates that the claimant 
currently has the disability for which service connection is 
claimed.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  VA regulations 
provide that impaired hearing will be considered a 
"disability" when the auditory threshold is 40 decibels or 
greater at 500, 1000, 2000, 3000, or 4000 hertz, where it is 
26 decibels or greater in at least three of these 
frequencies, or where speech recognition scores under the 
Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for hearing loss.  The record shows that the 
veteran underwent audiometric testing by a private examiner 
in July 2005.  On that examination, he was found to have 
puretone thresholds of 20, 10, 15, 15, and 30 decibels in his 
right ear, and 15, 10, 10, 35, and 35 decibels in his left 
ear, at 500, 1000, 2000, 3000, and 4000 hertz, respectively, 
and a Maryland CNC speech discrimination score of 96 percent, 
bilaterally.  These results clearly show that he does not 
have a current hearing "disability" in either ear, as VA 
defines that term.  Absent competent evidence of a current 
disability, his claim for service connection must be denied.


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


